I dissent. The complaint declared on two causes of action. The first was on an express contract in writing (a copy of which was attached to the complaint as exhibit A) alleging the performance thereof and demanding $100,000. The second realleged practically everything contained in the first and also set forth an arrangement (appearing in the evidence as exhibit C) eventually made by defendant with F.H. Pfunder, Incorporated, a corporation later organized. It was also alleged therein that the arrangement was made, brought about, and consummated through plaintiff's efforts and in pursuance of the contract referred to in the first cause of action and that therefore plaintiff had earned a fair and reasonable compensation of $100,000 for such services. The substance of the express contract is stated in the majority opinion.
Defendant in his answer admitted the express contract but denied performance of the terms and conditions thereof; he also denied the implied contract or quantum meruit allegations of the second cause of action.
Exhibit A constituted an entire contract. To recover thereon it was necessary for plaintiff to prove performance thereof on his part. The majority opinion admits that the express contract was never performed. I concede that great liberality is allowed by permitting a complaint to declare on an express contract and also on an implied one inconsistent therewith.
If the answer had denied both the express contract and the implied one, a record might have been made presenting a fact issue for the determination of a jury. There could not here however be *Page 405 
both an admitted express contract and an implied one upon which recovery could be had. When there is only an express contract involved, recovery must be had on it or not at all. On the record that is the situation in this case. The express contract covered the entire field. There was no room for the consideration of an inconsistent cause of action based upon an implied contract. Plaintiff could not recover on both. Plaintiff's admission of the express contract resulted in eliminating an implied contract and left the case as though it had not been pleaded.
The majority opinion relies largely on Meyer v. Saterbak,128 Minn. 304, 150 N.W. 901, and quotes therefrom as follows: "There 'the complaint was upon both implied and express contract,' and proof of either was admissible 'so long as both allegations stood.' " It is to be noted however that in the instant case both allegations did not stand; the second was gone when the pleadings closed.
I think the trial court was correct in holding that the parties were bound by the express contract and that if plaintiff was entitled to recover at all it would be for $100,000 thereunder. The exclusion of evidence offered to prove the reasonable value of plaintiff's services was proper. Evidence as to work done by plaintiff on the proposition of sale prior to the execution of exhibit A was not admissible. N.W. Marble  Tile Co. v. Swenson, 139 Minn. 365, 166 N.W. 406; Marshall v. Anderson, 166 Minn. 163, 207 N.W. 193; Ames v. Lamont, 107 Wis. 531, 83 N.W. 780.
Plaintiff was a cousin of defendant and was regularly employed by him in connection with the tablet business at a weekly compensation of $50. That employment continued until the handling of the product was taken over by F.H. Pfunder, Incorporated, at which time plaintiff continued with it in the same kind of employment until sometime in October, 1928, at the same rate of compensation. Plaintiff was not in any way engaged in a brokerage business or in buying and selling for others on a commission or other basis.
A comparison of exhibit A with exhibit C shows conclusively that there was neither a full nor a substantial compliance with the *Page 406 
terms of the former. It cannot be otherwise contended. The former requires the sale of the property for $1,000,000, of which $350,000 was to be cash. The lengthy royalty arrangement made in exhibit C was not in any sense a sale of the property. It was not sold. It still remained the property of defendant. The formula, process of manufacture, etc. were placed in escrow with a trust company. They still belonged to and will remain the property of defendant until, if ever, $1,000,000 is paid him. Plaintiff never complied with the terms of exhibit A. There is no allegation or proof of fraud, collusion, or subterfuge by either party to exhibit C. Defendant in no way prevented plaintiff from performing exhibit A.
Exhibit A was not an exclusive contract. Defendant reserved the right to sell the property himself or otherwise to dispose of it. Exhibit A remained in full force and effect as originally executed; there was no modification of it either by mutual consent or otherwise. Plaintiff did not make good on its terms either in whole or in part and is not entitled to recover anything.
Irrespective of the work done by plaintiff, he never secured an offer of a purchase from Andrews or anyone else. All work done by plaintiff with Andrews was prior to January 17, 1928, the date of the execution of exhibit A. Nothing resulted therefrom. The rejected offer of Andrews was brought by plaintiff to defendant in August, 1927, and it was not an offer to purchase.
I have no quarrel with the holdings in cases cited in the majority opinion; but considering the facts in those cases, I do not think they are applicable here. Further, after considering, as we should, the case on plaintiff's evidence, I am persuaded that he did not in any sense procure the corporation to enter into exhibit C. An inference that he was the procuring cause is not warranted; there was nothing for submission to the jury. I am constrained to the view that the conclusion reached by the trial court was correct and that there should be an affirmance. *Page 407